Citation Nr: 0812390	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-24 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for ear popping, 
including as secondary to tear gas exposure.

2.  Entitlement to service connection for a sore throat, 
including as secondary to tear gas exposure.

3.  Entitlement to service connection for a sinus disability, 
including as secondary to tear gas exposure.

4.  Entitlement to service connection for a skin disability 
of the hands, including as secondary to tear gas exposure.

5.  Entitlement to service connection for a skin disability 
of the lower lip, including as secondary to tear gas 
exposure.

6.  Entitlement to service connection for a skin disability 
of the scalp, including as secondary to tear gas exposure.

7.  Entitlement to service connection for onychomycosis of 
the right great toenail, including as secondary to service-
connected residuals of a fracture of the right great toe.

8.  Entitlement to service connection for a left great toe 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from December 1956 to November 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran has an ear popping disability that is 
causally or etiologically related to his service in the 
military. 

2.  There is no competent medical nexus evidence of record 
indicating the veteran has a sore throat disability that is 
causally or etiologically related to his service in the 
military. 

3.  There is no competent medical nexus evidence of record 
indicating the veteran has a sinus disability that is 
causally or etiologically related to his service in the 
military. 

4.  There is no competent medical nexus evidence of record 
indicating the veteran has a skin disability of the hands 
that is causally or etiologically related to his service in 
the military. 

5.  There is no competent medical nexus evidence of record 
indicating the veteran has a skin disability of the lower lip 
that is causally or etiologically related to his service in 
the military. 

6.  There is no competent medical nexus evidence of record 
indicating the veteran has a skin disability of the scalp 
that is causally or etiologically related to his service in 
the military. 

7.  There is no competent medical nexus evidence of record 
indicating the veteran has onychomycosis of the right great 
toenail that is causally or etiologically related to his 
service in the military or a service-connected disability.  

8.  There is no competent medical nexus evidence of record 
indicating the veteran has chronic residual disability of an 
injury of the left great toe, or onychomycosis of the left 
great toenail, that is causally or etiologically related to 
his service in the military.  




CONCLUSIONS OF LAW

1.  A chronic disability manifested by ear popping was not 
incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 
(2007).

2.  A throat disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

3.  A sinus disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304 (2007).

4.  A skin disability of the hands was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304 (2007).

5.  A skin disability of the lower lip was not incurred in, 
or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2007).

6.  A skin disability of the scalp was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304 (2007).

7.  Onychomycosis of the right great toenail was not incurred 
in, or aggravated by, active service, nor proximately due to, 
or aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).

8.  A left great toe disability, to include onychomycosis of 
the left great toenail, was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of an October 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
his claims for service connection.  This letter also informed 
him of his and VA's respective duties for obtaining evidence, 
as well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claims.

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the veteran's complete 
service medical and personnel records are not currently on 
file, despite attempts by the RO to obtain this evidence.  
According to correspondence associated with the veteran's 
claims file, repeated attempts to locate the relevant service 
medical and personnel records have proven futile, and no 
additional records were found or are to be had.  The veteran 
was informed in June 2006 that the RO was unable to obtain 
his records.  It appears the missing records were destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC) - a military records repository, and that attempts to 
reconstruct these records were unsuccessful.  Likewise, the 
RO also sought to confirm the veteran's assertions by means 
of multiple civilian sources, but no records confirming the 
events of the veteran's service were available.  When, as 
here, at least a portion of the service records cannot be 
located, through no fault of the veteran, VA has a 
"heightened" obligation to more fully discuss the reasons 
and bases for its decision and to carefully consider applying 
the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Nevertheless, the claims file contains the veteran's post-
service reports of private and VA medical treatment, as well 
as reports of VA examinations.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims for service connection has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).



Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for an ear popping 
disability, a sore throat disability, a sinus disability, and 
skin disabilities of the hands, lower lip, and scalp, as well 
as for onychomycosis of the right great toenail and a 
disability of the left great toe, so they must be denied.  
38 C.F.R. § 3.102.  

Furthermore, while the Board acknowledges that the veteran's 
service medical and personnel records are unavailable, there 
is no evidence of continuity of symptomatology during the 
intervening years after his discharge from service and the 
initial mention the veteran's claimed disabilities.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  Similarly, the veteran's 
private medical records first show treatment for a sore 
throat in 1981, related to acute tonsillitis; his skin 
disability of the lower lip and onychomycosis of the 
bilateral great toenails were not diagnosed until 2000.  
Post-service treatment records are otherwise negative for 
complaints of an ear popping disability, a sinus disability, 
a skin disability of the hands, or a skin disability of the 
scalp.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").  The Board notes that, in 
the absence of demonstration of continuity of symptomatology, 
or a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

More significantly, there is no competent clinical evidence 
that relates his current ear popping disability, a sore 
throat disability, a sinus disability, and skin disabilities 
of the hands, lower lip, and scalp, as well as for 
onychomycosis of the right great toenail and a disability of 
the left great toe to his service.  In particular, the Board 
notes that the February 2005 VA examiners found that the 
veteran's various skin disabilities, including his hands, 
lower lip, and scalp, as well as his claimed ear popping, 
sore throat, and sinus disabilities, were unrelated to his 
military service, including any possible in-service exposure 
to tear gas.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  

The Board acknowledges that J. C. D., M.D. stated that the 
veteran's onychomycosis of the right and left great toenails 
and an old injury of the left great toenail were related to 
the veteran's military service.  However, Dr. D did not 
provide a rationale for his opinion, nor did he otherwise 
refer to any credible supporting evidence that the veteran's 
onychomycosis of the bilateral great toenails or an injury of 
the left great toenail were related to his service.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).   See also Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (the Court rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed relevant service medical records or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis).  

Moreover, both the August 2001 and February 2005 VA examiners 
found that the veteran's onychomycosis of the bilateral great 
toenails was unrelated to the veteran's military service.  In 
addition, the February 2005 VA examiner found that there was 
no evidence of an injury to the left great toenail and that 
the veteran's onychomycosis was not related to any in-service 
trauma, including the veteran's residuals of a fractured 
right great toe.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").   As service connection may not be based on a resort 
to speculation or even remote possibility, the Board affords 
significant probative weight to the opinions of the August 
2001 and February 2005 VA feet examiners.  See 38 C.F.R. § 
3.102.  See also Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991) (the Board is not required to accept unsubstantiated 
or ambiguous medical opinions as to the origin of the 
veteran's disorder).  

As already acknowledged, when, as here, a veteran's service 
medical and personnel records are unavailable through no 
fault of his, the VA's duty to assist, the duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, 
the threshold for allowance of a claim is not lowered and the 
need for probative medical nexus evidence causally relating 
the current disability at issue to service is not eliminated; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).  In this regard, the Board again points out that 
there are no available records confirming the veteran's 
assertions as to the events of his service, nor is there any 
medical evidence of record demonstrating that the veteran had 
tear gas exposure or any residuals thereof during his 
service, including an ear popping disability, a sore throat 
disability, a sinus disability, skin disabilities of the 
hands, lower lip, and scalp, onychomycosis of the right great 
toenail, or a disability of the left great toe.

Therefore, the only evidence portending that the veteran has 
an ear popping disability, a sore throat disability, a sinus 
disability, skin disabilities of the hands, lower lip, and 
scalp, as well as onychomycosis of the right great toenail 
and a disability of the left great toe, related to his 
service, comes from him personally.  As a layperson, the 
veteran simply does not have the necessary medical training 
and/or expertise to diagnose or determine the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against his 
claims, in turn, meaning the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for ear popping disability, including as 
secondary to tear gas exposure, is denied.

Service connection for a sore throat disability, including as 
secondary to tear gas exposure, is denied.

Service connection for a sinus disability, including as 
secondary to tear gas exposure, is denied.

Service connection for a skin disability of the hands, 
including as secondary to tear gas exposure, is denied.

Service connection for a skin disability of the lower lip, 
including as secondary to tear gas exposure, is denied.

Service connection for a skin disability of the scalp, 
including as secondary to tear gas exposure, is denied.

The claim for service connection for onychomycosis of the 
right great toenail, including as due to service-connected 
residuals of a fracture of the right great toe, is denied.

The claim for service connection for a left great toe 
disability is also denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


